Exhibit 10.2

 

Execution Version

 

SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL

AGREEMENT

 

This SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
April 17, 2019 made by each of the signatories hereto (together with any other
entity that may become a party hereto as provided herein, the “Grantors”), in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (in
such capacity, together with its successors and assigns, the “Administrative
Agent”), for the ratable benefit of the Secured Parties (as defined herein).

 

W I T N E S S E T H:

 

WHEREAS, reference is hereby made to that certain Second Amended and Restated
Credit Agreement, dated as of the date hereof (as amended, supplemented,
restated, amended and restated, refinanced, replaced or otherwise modified from
time to time, the “Second Amended and Restated Credit Agreement”), among Six
Flags Entertainment Corporation, a Delaware corporation (“Parent”), Six Flags
Operations Inc., a Delaware corporation (“Holdings”), Six Flags Theme Parks
Inc., a Delaware corporation (the “Borrower”), the Administrative Agent, the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties thereto and the other agents named therein, which Second Amended
and Restated Credit Agreement amends and restates that certain Amended and
Restated Credit Agreement dated as of June 30, 2015 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”) among Parent, Holdings, the Borrower, the banks
and other financial institutions or entities party thereto and Wells Fargo Bank,
National Association, as administrative agent.

 

WHEREAS, pursuant to the Second Amended and Restated Credit Agreement, the
Lenders have agreed to make loans and other credit available to the Borrower;

 

WHEREAS, pursuant to the Existing Credit Agreement, the Borrower, certain of the
Grantors and the Administrative Agent previously entered into that certain
Amended and Restated Guarantee and Collateral Agreement, dated as of June 30,
2015 (as heretofore amended, restated, supplemented or otherwise modified from
time to time, and in effect immediately before giving effect to the amendment
and restatement thereof pursuant to this Agreement, the “Existing Guarantee and
Collateral Agreement”);

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Second Amended and Restated Credit
Agreement;

 

WHEREAS, the Borrower has requested that the Existing Guarantee and Collateral
Agreement be amended and restated in its entirety in the form set forth herein;

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Second Amended
and Restated Credit Agreement that the Grantors shall have executed and
delivered this Agreement to the Administrative Agent for the ratable benefit of
the Secured Parties; and

 

--------------------------------------------------------------------------------



 

WHEREAS, it is the intent of the parties hereto that this Agreement amend and
restate in its entirety the Existing Guarantee and Collateral Agreement,

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Second Amended and
Restated Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder, and to induce the Qualified
Counterparties to enter into the Specified Cash Management Agreements and
Specified Hedge Agreements, each Grantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Secured Parties, as follows:

 

ARTICLE I.
DEFINED TERMS

 

Section 1.1                                    Definitions.  (a) Unless
otherwise defined herein, terms defined in the Second Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Second Amended and Restated Credit Agreement, and the following terms are used
herein as defined in the New York UCC (and if defined in more than one
Article of the New York UCC, shall have the meaning given in Article 9
thereof):  Accounts, Bank, Certificated Security, Chattel Paper, Commercial Tort
Claims, Commodity Accounts, Commodity Intermediary, Documents, Electronic
Chattel Paper, Equipment, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Letter-of-Credit Rights, Securities Accounts, 
Securities Entitlement, Supporting Obligations and Uncertificated Security;
provided that none of the foregoing New York UCC terms shall be deemed to
include Excluded Assets.  All references herein to provisions of the Uniform
Commercial Code shall include all successor provisions under any subsequent
version or amendment to any Article of the Uniform Commercial Code.

 

(b)                                 The following terms shall have the following
meanings:

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.

 

“Agreement”: this Second Amended and Restated Guarantee and Collateral
Agreement, as the same may be amended, supplemented, restated or otherwise
modified from time to time.

 

“Second Amended and Restated Credit Agreement” shall have the meaning assigned
to such term in the recitals hereto.

 

“Borrower” shall have the meaning assigned to such term in the recitals hereto.

 

“Borrower Obligations”: the collective unpaid principal of and interest on
(including, without limitation, interest accruing at the then applicable rate
provided in the Second Amended and Restated Credit Agreement after the maturity
of the Loans and Reimbursement Obligations and interest accruing at the then
applicable rate provided in the Second Amended and Restated Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans, the Reimbursement Obligations and all other obligations
and liabilities of the Borrower to the

 

2

--------------------------------------------------------------------------------



 

Administrative Agent or to any Secured Party, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, the Letters of Credit, any Specified Hedge Agreement,
any Specified Cash Management Agreement or any other document made, delivered or
given by any Loan Party in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Secured Party that are required to
be paid by the Borrower) or otherwise.

 

“Collateral”: as defined in Section 3.

 

“Control Agreement”:  an agreement, among any Grantor, any bank, securities
intermediary or commodity intermediary, and the Administrative Agent, which
agreement is in a form reasonably acceptable to the Administrative Agent and the
Borrower and which agreement provides or purports to provide the Administrative
Agent with “control” (within the meaning of Section 9-104 or 9-106 and/or 8-106
of the UCC, as applicable) over the deposit account(s), securities account(s) or
commodity account(s) described therein, as the same may be amended, modified,
extended, restated, replaced, or supplemented from time to time.

 

“Copyrights”: (i) all works of authorship and copyrights arising under the laws
of the United States, any group of countries, other country or any political
subdivision thereof, whether registered or unregistered and whether published or
unpublished, all registrations thereof, and all applications in connection
therewith, including, without limitation, all registrations and applications in
the United States Copyright Office, including, without limitation, any of the
foregoing listed in Schedule 5, and (ii) the right to obtain all renewals
thereof.

 

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to manufacture, distribute, exploit and sell materials
derived from any Copyright, including, without limitation, any of the foregoing
listed in Schedule 5.

 

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a bank.

 

“Excluded Accounts”:  (i) those Deposit Accounts that are used exclusively for
payroll, payroll taxes, workers compensation and employee benefits, or
withholding taxes or other trust accounts, (ii) the Escrow Account under and as
defined in the Subordinated Indemnity Escrow Agreement (solely with respect to
amounts that are required to be escrowed thereby), (iii) accounts maintained
with a depository institution (or branch thereof) located outside of the United
States and (iv) those Deposit Accounts, Securities Accounts and Commodity
Accounts that have an overnight balance of which in the aggregate, together with
the overnight balance of all such other Deposit Accounts, Securities Accounts
and Commodity Accounts excluded pursuant to this clause (iv), do not exceed
$1,500,000.

 

“Excluded Assets”: the collective reference to (i) all Capital Stock owned by
any Grantor in (A) any Excluded Subsidiary (other than any Excluded Foreign
Subsidiary), (ii) any

 

3

--------------------------------------------------------------------------------



 

Trademark License with Warner Bros. or its affiliates that expressly prohibits
the granting of a security interest therein (including but not limited to
(A) those licenses contemplated by the German WB Acquisition, and (B) the
Amended and Restated License Agreement #5854-WB/DC dated as of April 1, 1998
with the Borrower and the License Agreement #8898-TOON dated January 1, 1998
between the Borrower and Warner Bros. Consumer Products Division (Cartoon
Network), as any of the foregoing may be amended from time to time), except, in
each case, to the extent that such term in such license providing for such
prohibition, now or in the future, is deleted or otherwise absent or is
ineffective under applicable law (including Section 9-406, 9-407, 9-408 or 9-409
of the Uniform Commercial Code of any relevant jurisdiction), (iii) any other
Trademark License that expressly prohibits the granting of a security interest
therein, except, in each case, to the extent that such term in such license
providing for such prohibition is ineffective under applicable law (including
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of any
relevant jurisdiction), (iv) that portion of the Capital Stock of any Excluded
Foreign Subsidiary that is in excess of 65% of the total outstanding Foreign
Subsidiary Voting Stock of such Excluded Foreign Subsidiary, (v) any Property
(including Capital Stock) owned by any Excluded Foreign Subsidiary, (vi) any
Property owned by any Grantor to the extent that creation of a security interest
therein would be prohibited by, or result in a violation of, or constitute a
default or forfeiture under, or create a right of termination in favor of, or
require the consent of any party to, a Requirement of Law or Contractual
Obligation (other than the Partnership Parks Agreements) binding on any Grantor
that is the owner of such Property (provided that, with respect to Property
acquired after the date hereof, such Contractual Obligation existed at the time
such property was acquired and was not entered into in anticipation of such
acquisition for the purposes of evading the guarantee and collateral
requirements hereunder); provided, however, that (A) such Property shall no
longer constitute “Excluded Assets” immediately at such time as such security
interest ceases to be prohibited by a binding Contractual Obligation and (B) the
foregoing limitation shall not apply to the extent that the prohibition
contained in such Contractual Obligation is ineffective under applicable law,
including Section 9-406, 9-407, 9-408, or 9-409 of the Uniform Commercial Code
of any relevant jurisdiction and provided, further, in the case of clauses (i) -
(vi) above, in no event shall the foregoing prohibition apply to Proceeds of the
foregoing, except to the extent such Proceeds constitute Excluded Assets,
(vii) any Excluded Structures, (viii) any Property of any Grantor to the extent
that in the reasonable judgment of the Administrative Agent and the Borrower
that the costs of obtaining a security interest in such Property is excessive in
relation to the value of the security to be afforded thereby, (ix) any United
States intent-to-use Trademark application to the extent that, and solely during
the period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law and (x) any Property owned or leased by any Leased Park
Entity to the extent that creation of a security interest therein would (i) be
prohibited by, or result in a violation of, or constitute a default or
forfeiture under, or create a right of termination in favor of, a Requirement of
Law or Contractual Obligation binding on any Grantor that is the owner or lessor
of such Property (provided that, with respect to Property acquired after the
date hereof, such Contractual Obligation existed at the time such property was
acquired and was not entered into in anticipation of such acquisition for the
purposes of evading the guarantee and collateral requirements hereunder) or
(ii) require the consent, approval, license or authorization of any third party
to a Contractual Obligation binding on such Leased Park Entity that is the owner
or lessor of such Property, which consent, approval, license or authorization
has not been obtained after such Leased Park Entity’s using commercially
reasonable efforts to obtain such consent, approval,

 

4

--------------------------------------------------------------------------------



 

license or authorization; provided, however, that (A) such Property shall no
longer constitute “Excluded Assets” immediately at such time as such security
interest ceases to be prohibited by a binding Contractual Obligation and (B) the
foregoing limitation shall not apply to the extent that the prohibition
contained in such Contractual Obligation is ineffective under applicable law,
including Section 9-406, 9-407, 9-408, or 9-409 of the Uniform Commercial Code
of any relevant jurisdiction and provided, further, in no event shall the
foregoing prohibition apply to Proceeds of the foregoing, except to the extent
such Proceeds constitute Excluded Assets.

 

“Excluded Swap Obligation”:  with respect to any Guarantor (individually on a
Guarantor by Guarantor basis), as it related to (x) all or a portion of the
Guarantee hereunder of such Swap Obligation or (y) the grant by such Guarantor
of a security interest to secure such Swap Obligation, and Swap Obligation if,
and to the extent that, such Swap Obligation (or any Guarantee hereunder
thereof) is or becomes illegal or unlawful under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guarantee
hereunder of such Guarantor would otherwise have become effective with respect
to such Swap Obligation but for such Guarantor’s failure to constitute an
“eligible contract participant” at such time.

 

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

 

“Grantors” shall have the meaning assigned to such term in the preamble hereto;
provided that, for the avoidance of doubt, no Excluded Subsidiary shall be a
Grantor.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
or any Specified Hedge Agreements or Specified Cash Management Agreements to
which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Secured Party that are required to
be paid by such Guarantor).

 

“Guarantors”:  the collective reference to each Grantor other than the Borrower.

 

“Holdings” shall have the meaning assigned to such term in the recitals hereto.

 

“Infringement”:  infringement, misappropriation, dilution or other impairment or
violation.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Patents, the Trademarks, the Internet Domain
Names, and all proprietary and confidential information and data, databases and
trade secrets, whether written or unwritten, and all rights to sue at law or in

 

5

--------------------------------------------------------------------------------



 

equity for any Infringement of any of the foregoing, including the right to
receive all proceeds and damages therefrom; provided that Intellectual Property
excludes any Excluded Assets.

 

“Intellectual Property Licenses”:  all Copyright Licenses, Patent Licenses, and
Trademark Licenses.

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to Parent or any of its Subsidiaries.

 

“Internet Domain Names”:  all domain names consisting of any combination of
words and abbreviations that represents a uniquely identifiable internet
protocol address of a World Wide Web internet location and any right related to
the registration thereof.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Capital Stock excluded from the definition of “Pledged Stock”)
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Stock; provided that Investment Property shall not
include any Excluded Assets.

 

“Issuers”:  the collective reference to each issuer of any Investment Property.

 

“Lenders” shall have the meaning assigned to such term in the recitals hereto.

 

“Material Trademarks”:  all Trademarks included in the Collateral that are
material to the business of the applicable Grantor.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Parent” shall have the meaning assigned to such term in the recitals hereto.

 

“Patents”:  (i) all letters patent of the United States, any group of countries,
other country or any political subdivision thereof, all reissues and extensions
thereof, and (ii) all applications for letters patent of the United States or
any group of countries, other country or any political subdivision thereof, and
all reissues, divisions, extensions, continuations and continuations-in-part
thereof, similar legal protections related thereto, or rights to obtain the
foregoing, including, without limitation, any of the foregoing listed in
Schedule 5.

 

“Patent License”:  any written agreement providing for the grant by or to any
Grantor of any right to make, have made, manufacture, use or sell (directly or
indirectly), offer to sell, import or dispose of any invention or practice any
method covered in whole or in part by a Patent, including, without limitation,
any of the foregoing listed in Schedule 5.

 

“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any

 

6

--------------------------------------------------------------------------------



 

Grantor (other than promissory notes issued in connection with extensions of
trade credit by any Grantor in the ordinary course of business), excluding any
Excluded Assets.

 

“Pledged Securities”:  any Instruments, Certificated Securities, Chattel Paper
and Investment Property.

 

“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect,
excluding any Excluded Assets; provided that in no event shall more than 65% of
the total outstanding Foreign Subsidiary Voting Stock of any  Excluded Foreign
Subsidiary, or any Capital Stock held by any Excluded Foreign Subsidiary, be
required to be pledged hereunder.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Qualified ECP Guarantor:  in respect of any Swap Obligations, each Guarantor
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Registered Intellectual Property”:  all registrations and applications for
registration of Trademarks, Patents, and Copyrights.

 

“Secured Parties”:  the collective reference to the Agents, the Lenders and each
Qualified Counterparty, and shall include all former Agents, Lenders and,
subject to Section 12.16(b) of the Second Amended and Restated Credit Agreement,
Qualified Counterparties, to the extent that any Obligations owing to such
Persons were incurred while such Persons were Agents, Lenders or, subject to
Section 12.16(b) of the Second Amended and Restated Credit Agreement, Qualified
Counterparties and such Obligations have not been paid or satisfied in full.

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Subsidiary Guarantor”:  each Grantor other than Parent, Holdings and the
Borrower.

 

“Swap Obligation” :with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

7

--------------------------------------------------------------------------------



 

“Trademarks”:  (i) all trademarks, trade names, brand names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, service marks, logos and other source or business identifiers, and all
goodwill associated therewith or symbolized thereby, now existing or hereafter
adopted or acquired, all registrations thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any group of countries, other country or any political subdivision thereof, and
all common-law rights related thereto, including, without limitation, any of the
foregoing listed in Schedule 5, and (ii) the right to obtain all renewals
thereof.

 

“Trademark License”:  any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark, including, without limitation, any of
the foregoing listed in Schedule 5, but excluding the Excluded Assets.

 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

Section 1.2                                    Other Definitional Provisions. 
(a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole as
amended from time to time and not to any particular provision of this Agreement,
and Section and Schedule references are to this Agreement unless otherwise
specified.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor’s Collateral or the relevant part thereof.

 

(d)                                 Section 1.2 of the Credit Agreement is
incorporated herein by reference mutatis mutandis.

 

ARTICLE II.
GUARANTEE

 

Section 2.1                                    Guarantee.  (a) Each of the
Guarantors hereby, jointly and severally, unconditionally and irrevocably,
guarantees to the Administrative Agent, for the ratable benefit of the Secured
Parties, and their respective successors, indorsees, transferees and assigns,
the prompt and complete payment by the Borrower and the other Loan Parties when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations; provided that for any applicable Loan Party, the Obligations shall
not include any Excluded Swap Obligation and each of the Guarantors hereby
acknowledges and agrees that the guarantee provided for in this Section 2 is a
guarantee of payment and not of collection.

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Security Documents and the maximum
amount which may be secured by the Liens granted with respect to the Collateral

 

8

--------------------------------------------------------------------------------



 

hereunder and the Collateral under the other Security Documents, in each case,
shall in no event exceed the amount which can be guaranteed by such Guarantor,
or secured by assets of such Guarantor, under applicable federal and state laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2).

 

(c)                                  Each Guarantor agrees that the Borrower
Obligations may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any Secured Party hereunder.

 

(d)                                 The guarantee contained in this Section 2
shall remain in full force and effect until all of the Borrower Obligations and
the obligations of each Guarantor under the guarantee contained in this
Section 2 shall have been satisfied by payment in full (other than obligations
under Specified Hedge Agreements and Specified Cash Management Agreements and
contingent obligations not then due and payable), no Letter of Credit shall be
outstanding (unless such Letter of Credit has been cash collateralized on terms
and conditions reasonably satisfactory to the applicable Issuing Lender or a
backstop Letter of Credit reasonably acceptable to the applicable Issuing Lender
is in place) and the Commitments shall be terminated, notwithstanding that from
time to time the Borrower may be free from any Obligations.

 

(e)                                  No payment made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any Secured Party from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Borrower Obligations or any
payment received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.

 

Section 2.2                                    Right of Contribution.  Each
Subsidiary Guarantor hereby agrees that to the extent that a Subsidiary
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Subsidiary Guarantor shall be entitled to seek and receive
contribution from and against any other Subsidiary Guarantor hereunder which has
not paid its proportionate share of such payment.  Each Subsidiary Guarantor’s
right of contribution shall be subject to the terms and conditions of
Section 2.3.  The provisions of this Section 2.2 shall in no respect limit the
obligations and liabilities of any Subsidiary Guarantor to the Administrative
Agent and the Secured Parties, and each Subsidiary Guarantor shall remain liable
to the Administrative Agent and the Secured Parties for the full amount
guaranteed by such Subsidiary Guarantor hereunder.

 

Section 2.3                                    No Subrogation.  Notwithstanding
any payment made by any Guarantor hereunder or any set-off or application of
funds of any Guarantor by the Administrative Agent or any Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any Secured Party against the Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Secured

 

9

--------------------------------------------------------------------------------



 

Party for the payment of the Borrower Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution or reimbursement from the Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Secured Parties by
the Borrower on account of the Borrower Obligations are paid in full (other than
obligations under Specified Hedge Agreements and Specified Cash Management
Agreements and contingent obligations not then due and payable), no Letter of
Credit shall be outstanding (unless such Letter of Credit has been cash
collateralized on terms and conditions reasonably satisfactory to the applicable
Issuing Lender or a backstop Letter of Credit reasonably acceptable to the
applicable Issuing Lender is in place) and the Commitments are terminated.  If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time when all of the Borrower Obligations shall not have been paid in
full, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Administrative Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Administrative Agent, if required), to
be applied against the Borrower Obligations, whether matured or unmatured, in
such order as the Administrative Agent may determine.

 

Section 2.4                                    Amendments, etc. with respect to
the Borrower Obligations.  Each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Administrative Agent or any
Secured Party may be rescinded by the Administrative Agent or such Secured Party
and any of the Borrower Obligations continued, and the Borrower Obligations, or
the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Secured Party, and the Second Amended and
Restated Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
restated, amended and restated, supplemented or terminated, in whole or in part,
as the Administrative Agent (or the Required Lenders, certain Lenders or all
Lenders, as the case may be, in each case pursuant to the terms of the Second
Amended and Restated Credit Agreement) may deem advisable from time to time, and
any collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Secured Party for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Administrative Agent nor any Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Borrower Obligations or for the guarantee contained in this Section 2 or
any property subject thereto.

 

Section 2.5                                    Guarantee Absolute and
Unconditional.  To the fullest extent permitted by applicable law, each
Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Borrower Obligations and notice of or proof of reliance by
the Administrative Agent or any Secured Party upon the guarantee contained in
this Section 2 or acceptance of the guarantee contained in this Section 2; the
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between the Borrower and any of the Guarantors, on the one hand, and the
Administrative Agent

 

10

--------------------------------------------------------------------------------



 

and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  To the fullest extent permitted by applicable law,
each Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Borrower or any of the Guarantors
with respect to the Borrower Obligations.  Each Guarantor understands and agrees
that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Second Amended and Restated Credit
Agreement or any other Loan Document, Specified Hedge Agreement or Specified
Cash Management Agreement, any of the Borrower Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Secured Party, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against the Administrative Agent or any Secured
Party, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of the Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Secured Party may, but shall be under
no obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any Guarantor or any other Person
or against any collateral security or guarantee for the Borrower Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Secured Party to make any such demand, to pursue such other rights
or remedies or to collect any payments from the Borrower, any Guarantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any Guarantor
or any other Person or any such collateral security, guarantee or right of
offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Secured Party against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

Section 2.6                                    Reinstatement.  The guarantee
contained in this Section 2 shall continue to be effective, or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any of the
Borrower Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

Section 2.7                                    Payments.  Each Guarantor hereby
guarantees that payments hereunder will be paid to the Administrative Agent
without set-off or counterclaim, in immediately available funds in the currency
in which the relevant Obligation is denominated, at the applicable Payment
Office.

 

11

--------------------------------------------------------------------------------

 



 

Section 2.8                                    Keepwell.  Each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this Guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 2.8 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 2.8, or otherwise under this Section 2,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  The obligations of each Qualified
ECP Guarantor under this Section shall remain in full force and effect until the
discharge of Obligations hereunder.  Each Qualified ECP Guarantor intends that
this Section 2.8 constitute, and this Section 2.8 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

ARTICLE III.
GRANT OF SECURITY INTEREST

 

Each Grantor hereby grants to the Administrative Agent, for the ratable benefit
of the Secured Parties, a security interest in all of the following property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations and, for the avoidance
of doubt, the Borrower’s Obligations:

 

(a)                                 all Accounts;

 

(b)                                 all Chattel Paper;

 

(c)                                  all Deposit Accounts;

 

(d)                                 all Documents;

 

(e)                                  all General Intangibles;

 

(f)                                   all Goods (including, without limitation,
Equipment, Fixtures and Inventory);

 

(g)                                  all Instruments;

 

(h)                                 all Intellectual Property and Intellectual
Property Licenses;

 

(i)                                     all Investment Property (including,
without limitation, Commodity Accounts and Securities Accounts);

 

(j)                                    all Letter-of-Credit Rights;

 

(k)                                 all Commercial Tort Claims, including those
set forth on Schedule 7;

 

(l)                                     all other personal property not
otherwise described above;

 

12

--------------------------------------------------------------------------------



 

(m)                             all books and records pertaining to the
Collateral; and

 

(n)                                 to the extent not otherwise included, all
Proceeds, Supporting Obligations and products of any and all of the foregoing
and all collateral security and guarantees given by any Person with respect to
any of the foregoing.

 

Notwithstanding the foregoing, (i) the Collateral shall not include (nor shall
any defined terms used therein include) any Excluded Asset and (ii) the
Partnership Parks Entities and their Property subject to the Partnership Parks
Agreements, and the Capital Stock of GP Holdings, Inc. owned by Parent, shall be
expressly excluded from, and shall not be subject to, any provisions of this
Agreement so long as the creation of a security interest under, or the execution
of, this Agreement is prohibited by a Contractual Obligation binding on the
Partnership Parks Entities as in effect on the Closing Date (subject to the
proviso at the end of this clause (ii)) or, with respect to the Capital Stock of
GP Holdings, Inc. owned by Parent, is prohibited by the Partnership Parks
Agreements as in effect on the Closing Date (subject to the proviso at the end
of this clause (ii)); provided that Parent and its Subsidiaries may, subject to
Section 9.14(b) of the Second Amended and Restated Credit Agreement, enter into
amendments, restatements, supplements or other modifications to the Partnership
Parks Agreements and replacement agreements having a substantially similar
purpose to the Partnership Parks Agreements so long as, in each case, there is
no adverse effect on the Lien purported to be created by the Security Documents
in the assets of (x) Parent (other than with respect to the Capital Stock of GP
Holdings, Inc.) and (y) Holdings, Borrower or any of their Subsidiaries.  With
respect to the creation or perfection of security interests in assets located or
titled outside of the United States, no Loan Party shall be required to take any
action in any non-U.S. jurisdiction or as required by the laws of any non-U.S.
jurisdiction.

 

None of the covenants or representations and warranties herein shall be deemed
to apply to any property constituting Excluded Assets.

 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Second
Amended and Restated Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, and to induce the
Qualified Counterparties to enter into the Specified Cash Management Agreements
and Specified Hedge Agreements, as applicable, each Grantor hereby represents
and warrants to the Administrative Agent and each Secured Party that:

 

Section 4.1                                    Investment Property.  (a) The
shares of Pledged Stock pledged by such Grantor hereunder constitute all the
issued and outstanding shares of all classes of the Capital Stock of each Issuer
owned by such Grantor or, in the case of Foreign Subsidiary Voting Stock, 65% of
the outstanding Foreign Subsidiary Voting Stock of each relevant Issuer.

 

(b)                                 All the shares of the Pledged Stock issued
by each Issuer (other than any Issuer that is a Foreign Subsidiary to the extent
such concept is not applicable in the jurisdiction of organization of such
Issuer) have been duly and validly issued and (other than in respect of
partnerships and limited liability company interests) are fully paid and
nonassessable.

 

13

--------------------------------------------------------------------------------



 

(c)                                  Each of the Pledged Notes, to the knowledge
of the Grantors, constitutes the legal, valid and binding obligation of the
obligor with respect thereto, enforceable in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

(d)                                 Such Grantor is the record and beneficial
owner of, and has good and marketable title to, the Investment Property pledged
by it hereunder, free of any and all Liens or options in favor of, any other
Person, except the security interest created by this Agreement and other Liens
not prohibited by the Loan Documents.

 

Section 4.2                                    Intellectual Property.  (a) 
Schedule 5 lists all (i) Registered Intellectual Property and all material
Internet Domain Names owned by such Grantor on the date hereof and (ii) all
material Registered Intellectual Property exclusively licensed by such Grantor
as of the date hereof, noting in each case the relevant registration,
application or serial number, the jurisdiction of registration or application,
and, in the case of (ii), the title of the license, the counterparty to such
license and the date of such license, provided that with respect to the
foregoing clause (ii), the applicable Registered Intellectual Property is
identified in the applicable license.

 

(b)                                 [Reserved].

 

(c)                                  Such Grantor owns (and has the right to
use), or is licensed to use, all Intellectual Property material to the conduct
of its business as currently conducted, free and clear of all Liens other than
Permitted Liens. Such Grantor has taken all reasonable actions to protect,
preserve and maintain such Intellectual Property except where failure to take
such actions would otherwise be permitted by Sections 9.5(c)(i) and (c)(xvi) of
the Second Amended and Restated Credit Agreement.  Except as could not
reasonably be expected to have a Material Adverse Effect, (i) all such
Intellectual Property is valid and enforceable and (ii) all Registered
Intellectual Property has not expired or been abandoned except as would
otherwise be permitted by Sections 9.5(c)(i) and (c)(xvi) of the Second Amended
and Restated Credit Agreement.   No claim, action or proceeding is pending by
any Person or, to the knowledge of such Grantor, threatened, on the date hereof,
and no holding, decision or judgment has been rendered by any Governmental
Authority or arbitrator, which may limit, cancel or challenge the validity,
enforceability, ownership or use of, any Intellectual Property included in the
Collateral, except for claims, actions, proceedings, holdings, decisions or
judgments which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  To the knowledge of such Grantor,
(i) the operation of the business of such Grantor does not Infringe the
Intellectual Property rights of any Person, and, (ii) no Person is Infringing
any Intellectual Property owned by such Grantor, in each case, to an extent
which could reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Except as could not reasonably be expected
to have a Material Adverse Effect, (i) such Grantor is not in breach of any
Intellectual Property Licenses to which it is a party, and (ii) no Person is in
breach of such Intellectual Property Licenses.

 

Section 4.3                                    Deposit Accounts and Securities
Accounts.  Schedule 6 correctly sets forth, on the date hereof, each Deposit
Account, Securities Account and Commodity Account held or

 

14

--------------------------------------------------------------------------------



 

maintained by such Grantor on the date hereof, and indicates the bank or
intermediary at which the account is held and the account number and whether
such account is an Excluded Account.

 

Section 4.4                                    Commercial Tort Claims and
Letter-of-Credit Rights.  On the date hereof, no Grantor has rights in any
Commercial Tort Claim with potential value in excess of $2,500,000 (or in excess
of $5,000,000 for all Commercial Tort Claims), or any Letter-of-Credit Right
with a value in excess of $2,500,000 (or in excess of $5,000,000 for all
Letter-of-Credit Rights), other than in each case as set forth on Schedule 7.

 

Section 4.5                                    Additional Representations and
Warranties.

 

(a)                                 On the date of this Agreement, such
Grantor’s full legal name, type of organization, jurisdiction of organization,
identification number from the jurisdiction of organization (if any) and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified on Schedule 4.  Such
Grantor has furnished to the Administrative Agent a certified charter,
certificate of incorporation or other organization document and good standing
certificate from its jurisdiction of organization as of a date which is recent
to the date hereof.

 

(b)                                 Each Grantor has good and valid rights in
and title to the Collateral with respect to which it has purported to grant a
security interest hereunder and has full corporate, limited liability company or
partnership power (as applicable) and authority to grant to the Administrative
Agent a security interest in such Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than
(i) any consent or approval, as the case may be, that has been obtained and is
in full force and effect or (ii) those consents or  approvals, the failure of
which to obtain could not reasonably be expected to have a Material Adverse
Effect.

 

(c)                                  The UCC financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations for filing, in each governmental, municipal or other office
specified in Schedule 3 hereto, and with respect to Collateral consisting of
registered and applied for United States Patents, Trademarks, or Copyrights, to
the extent required by applicable Federal law, filings made at the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, are all the filings, recordings and registrations that are necessary
to establish a legal, valid and perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
Collateral in which a security interest may be granted under Article 9 of the
New York UCC and perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.  Notwithstanding anything to the contrary herein,
nothing in this Agreement or any other Loan Document shall require any Grantor
to make any filings or take any actions (or imply that it is required to make or
has made any such filings or taken any such actions) to record or perfect the
Administrative Agent’s Lien on and security interest in any Intellectual
Property Collateral or other Collateral located or titled outside the United
States or in any non-United States Intellectual Property Collateral,

 

15

--------------------------------------------------------------------------------



 

(d)                                 The security interest granted to the
Administrative Agent constitutes (i) a legal and valid security interest in all
the Collateral securing the payment and performance of the Obligations and
(ii) subject to the filings described in Section 4.5(c), a perfected security
interest in all Collateral in which a security interest may be granted under
Article 9 of the New York UCC and perfected by filing, recording or registering
a financing statement or analogous document in the United States (or any
political subdivision thereof) and its territories and possessions pursuant to
the Uniform Commercial Code in the relevant jurisdiction. The security interest
granted to the Administrative Agent is and shall be prior to any other Lien on
any of the Collateral, other than Liens expressly permitted under the Second
Amended and Restated Credit Agreement.

 

(e)                                  The Collateral is owned by the Grantors
free and clear of any Lien, except for Permitted Liens under the Second Amended
and Restated Credit Agreement.  None of the Grantors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code of any jurisdiction or any other applicable laws
covering any Collateral or (ii) any assignment in which any Grantor assigns any
Collateral or any security agreement or similar instrument covering any
Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens and
assignments expressly permitted under the Second Amended and Restated Credit
Agreement, or those which are for notice purposes only.

 

(f)                                   Subject to Section 8.10 of the Second
Amended and Restated Credit Agreement, each Grantor has taken all actions
necessary, including without limitation those specified in Section 5.1 to
establish the Administrative Agent’s “control” (within the meanings of Sections
8-106 and 9-106 of the Uniform Commercial Code of the applicable jurisdiction)
over any portion of the Investment Property constituting Certificated
Securities, Uncertificated Securities, Securities Accounts, Securities
Entitlements or Commodity Accounts and establish the Administrative Agent’s
“control” (within the meaning of Section 9-104 of the Uniform Commercial Code of
the applicable jurisdiction) over all Deposit Accounts (other than Excluded
Accounts).

 

ARTICLE V.
COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the Secured
Parties that, from and after the date of this Agreement until the Obligations
shall have been paid in full (other than obligations under Specified Hedge
Agreements and Specified Cash Management Agreements and contingent obligations
not then due and payable) (except as otherwise set forth in Section 12.16 of the
Second Amended and Restated Credit Agreement), no Letter of Credit (unless such
Letter of Credit has been cash collateralized on terms and conditions reasonably
satisfactory to the applicable Issuing Lender or a backstop Letter of Credit
reasonably acceptable to the applicable Issuing Lender is in place) shall be
outstanding and the Commitments shall have terminated:

 

16

--------------------------------------------------------------------------------



 

Section 5.1                                    Pledged Securities.

 

(a)                                 Each Grantor agrees promptly to deliver or
cause to be delivered to the Administrative Agent, for the benefit of the
Secured Parties, any and all Pledged Securities (other than any uncertificated
Capital Stock, but only for so long as such Capital Stock remains
uncertificated) to the extent such Pledged Securities, in the case of promissory
notes or other instruments evidencing Indebtedness, are required to be delivered
pursuant to paragraph (b) of this Section 5.1.

 

(b)                                 Each Grantor will cause any Indebtedness for
borrowed money (other than intercompany loans among Loan Parties, which shall be
governed by Section 6.6 of this Agreement) having an aggregate principal amount
in excess of $2,500,000 (or in excess of $5,000,000 for all amounts owed to the
Grantors as Indebtedness for borrowed money) owed to such Grantor by any Person
to be evidenced by a duly executed promissory note that is pledged and delivered
to the Administrative Agent, for the benefit of the Secured Parties, pursuant to
the terms hereof.

 

(c)                                  Upon delivery to the Administrative Agent,
(i) any Pledged Securities shall be accompanied by stock powers duly executed in
blank or other instruments of transfer reasonably satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Securities shall be accompanied by proper
instruments of assignment duly executed by the applicable Grantor and such other
instruments or documents as the Administrative Agent may reasonably request. 
Each delivery of Pledged Securities shall be accompanied by a schedule
describing such Pledged Securities, which schedule shall be attached hereto as
Schedule 2 and made a part hereof; provided that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities.  Each schedule so delivered shall supplement any prior schedules so
delivered.

 

(d)                                 At any time and from time to time, upon the
written request of the Administrative Agent, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as the Administrative Agent may reasonably request for the purpose of obtaining
or preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, and without limiting any other
provisions in this Agreement, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any United States jurisdiction with respect to the security interests created
hereby and (ii) in the case of Investment Property, Deposit Accounts (other than
Excluded Accounts), Letter-of-Credit Rights and any other relevant Collateral,
executing Control Agreements and taking any other actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto.

 

(e)                                  No Grantor shall vote to enable or take any
another action to cause any issuer of any Pledged Securities which are not
securities (for purposes of the applicable Uniform Commercial Code) on the date
hereof to elect or otherwise take any action to cause such Pledged Securities to
be treated as securities for purposes of the applicable Uniform Commercial Code
without notifying the Administrative Agent in writing of any such election or
action and, in such event, shall take all steps necessary or advisable to
establish the Administrative Agent’s “control” (within the meaning of the
applicable Uniform Commercial Code) thereof.

 

17

--------------------------------------------------------------------------------



 

(f)                                   In the case of each Grantor which is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Investment Property issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 5.1(e) or 5.4(b) with respect to the Investment Property
issued by it and (iii) the terms of Sections 6.2(d) and 6.7 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.2(d) or 6.7 with respect to the Investment Property issued
by it.

 

Section 5.2                                    Intellectual Property. 
(a) Except as permitted by Sections 9.5(c)(i) and (c)(xvi) of the Second Amended
and Restated Credit Agreement, such Grantor will, or will use its commercially
reasonable efforts to cause its licensees to, (i) continue to use each Material
Trademark in order to maintain such Material Trademark in full force free from
any claim of abandonment for non-use, (ii) maintain in all material respects as
in the past the quality of all products and services offered under any Material
Trademark, (iii) use each Material Trademark with all appropriate notices of
registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any new mark, or any mark which is
confusingly similar or a colorable imitation of a Trademark included in the
Collateral unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (v) not (and will use commercially reasonable
efforts to prohibit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby a Material Trademark could reasonably be
expected to become invalidated or diluted in any way, except, in each case, as
could not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Except as permitted by Sections
9.5(c)(i) and (c)(xvi) of the Second Amended and Restated Credit Agreement, such
Grantor will not do any act, or omit to do any act (and will use commercially
reasonable efforts to ensure that any licensee or sublicensee does not do any
act or omit to do any act) whereby any material Patent included in the
Collateral is abandoned or dedicated to the public, or allowed to prematurely
lapse.

 

(c)                                  Such Grantor will not do any act or
knowingly omit to do any act (and will use commercially reasonable efforts to
ensure that any licensee or sublicensee does not do any act or omit to do any
act) whereby any material portion of the Copyrights included in the Collateral
could reasonably be expected to become invalidated or otherwise materially
impaired.  Such Grantor will not do any act (and will use commercially
reasonable efforts to ensure that any licensee or sublicensee does not do any
act) whereby a material portion of any Copyright included in the Collateral
falls into the public domain.

 

(d)                                 Such Grantor will not (and will use
commercially reasonable efforts to ensure that any licensee or sublicense does
not) knowingly Infringe in any material respect upon the Intellectual Property
rights of any other Person.

 

(e)                                  Such Grantor will notify the Administrative
Agent in the next Compliance Certificate required to be delivered by it pursuant
to Section 8.1(f) of the Second Amended and Restated Credit Agreement if it
knows, or has reason to know, that any Registered Intellectual Property listed
or required to be listed in Schedule 5 may become forfeited, abandoned or
dedicated

 

18

--------------------------------------------------------------------------------



 

to the public, or of any adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any proceeding in the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency, or any court or
tribunal in any country) regarding such Grantor’s rights in, or the validity,
enforceability, ownership or use of, any Intellectual Property listed in
Schedule 5 or otherwise material to such Grantor’s business, including, without
limitation, such Grantor’s right to register or maintain same.

 

(f)                                   Whenever such Grantor, either by itself or
through any agent, employee, licensee or designee, shall acquire, become the
exclusive licensee of, or file an application for the registration of, any
Registered Intellectual Property with the United States Copyright Office or the
United States Patent and Trademark Office, or any similar office or agency in
any group of countries, other country or any political subdivision thereof, such
Grantor shall report such acquisition, licensing or filing to the Administrative
Agent on the first Compliance Certificate delivered pursuant to
Section 8.1(f) of the Second Amended and Restated Credit Agreement after such
acquisition, licensing, or filing.  Upon request of the Administrative Agent,
such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as the Administrative Agent may
reasonably request to evidence the Administrative Agent’s and the Secured
Parties security interest in any Registered Intellectual Property which is not
an Excluded Asset.

 

(g)                                  Except as permitted by Sections
9.5(c)(i) or (c)(xvi) of the Second Amended and Restated Credit Agreement, such
Grantor will take all reasonably necessary actions to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of all Registered Intellectual Property, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.

 

(h)                                 In the event that any material Intellectual
Property included in the Collateral is Infringed by a third party, such Grantor
shall (i) take such actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Intellectual Property and (ii) if the
failure to successfully enforce such Intellectual Property would have a Material
Adverse Effect, promptly notify the Administrative Agent after it learns thereof
and, after taking reasonable and customary measures to stop such Infringement
and where appropriate in such Grantor’s reasonable business judgment, sue for
Infringement, seek injunctive relief and to recover any and all damages for such
Infringement.

 

Section 5.3                                    Additional Covenants.

 

(a)                                 The Borrower agrees, on its own behalf and
on behalf of each Grantor, to notify the Administrative Agent in writing of any
change (i) in legal name of any Grantor, (ii) in the identity or type of
organization of any Grantor, (iii) in the jurisdiction of organization of any
Grantor, or (iv) if such Grantor is not a registered organization, in the chief
executive office of any Grantor, within 15 days (or such longer period as the
Administrative Agent shall reasonably agree not to exceed 30 days) of any such
change.  Such Grantor shall take all actions necessary to maintain the
continuous validity, perfection and the same priority of the Administrative
Agent’s security interest in the Collateral granted or intended to be granted
under the Loan Agreements.

 

19

--------------------------------------------------------------------------------



 

(b)                                 Each Grantor shall, at its own expense, take
any and all commercially reasonable actions necessary to defend title to the
Collateral against all Persons and to defend the security interest of the
Administrative Agent in the Collateral and the priority thereof against any Lien
not expressly permitted by the Second Amended and Restated Credit Agreement.

 

(c)                                  The Borrower agrees, on its own behalf and
on behalf of each other Grantor, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Administrative Agent may from time to time
reasonably request to better assure, preserve, protect and perfect its security
interest and the rights and remedies created hereby (subject to the limitations
herein), including the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement, the granting to the Administrative
Agent of a security interest and the filing of any financing statements
(including fixture filings) or other documents in connection herewith or
therewith.  If any amount payable under or in connection with any of the
Collateral that is in excess of $2,500,000 (or in excess of $5,000,000 for all
amounts) shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall be promptly pledged and delivered to
the Administrative Agent, for the benefit of the Secured Parties, duly endorsed
in a manner reasonably satisfactory to the Administrative Agent.

 

(d)                                 After an Event of Default has occurred or is
continuing, at its option, the Administrative Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Collateral, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Second Amended and Restated Credit Agreement or this
Agreement and within a reasonable period of time after the Administrative Agent
has requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Administrative Agent within 10 days after written demand for any
payment made or any reasonable expense incurred by the Administrative Agent
pursuant to the foregoing authorization.  Nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured Party to cure or perform,
any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein, in the other Loan Documents.

 

(e)                                  If at any time any Grantor shall take a
security interest in any property of any Person who is or who may become
obligated to any Grantor under, with respect to or on account of an Account (an
“Account Debtor”), or any other Person, the value of which is in excess of
$2,500,000 (or in excess of $5,000,000 in the aggregate for all property in
which Grantors take a security interest in the manner contemplated by this
clause (e)), to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Administrative Agent for the
benefit of the Secured Parties.  Such assignment need not be filed of public
record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.

 

(f)                                   Each Grantor (rather than the
Administrative Agent or any Secured Party) shall remain liable (as between
itself and any relevant counterparty) to observe and perform all the material
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Collateral, all in accordance
with the terms and conditions

 

20

--------------------------------------------------------------------------------



 

thereof, and each Grantor jointly and severally agrees to indemnify and hold
harmless the Administrative Agent and the Secured Parties from and against any
and all liability for such performance to the extent the Borrower would be
required to do so by Section 12.5 of the Credit Agreement if such claim for
indemnification arose thereunder.

 

(g)                                  If any Grantor shall at any time hold or
acquire a Commercial Tort Claim with a value in excess of $2,500,000 (or the
Grantors collectively hold or acquire Commercial Tort Claims in the aggregate
exceeding $5,000,000 at any time), such Grantor shall promptly notify the
Administrative Agent in writing signed by such Grantor of the brief details
thereof and grant to the Administrative Agent a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement pursuant to a
document in form and substance reasonably satisfactory to the Administrative
Agent.

 

(h)                                 If the aggregate amount of all
Letter-of-Credit Rights held by all Grantors exceeds $10,000,000, the Borrower
shall promptly notify the Administrative Agent in writing and the Grantors shall
take such actions to establish the Administrative Agent’s “control” (within the
meaning of Section 9-107 of the Uniform Commercial Code of the relevant
jurisdiction) over such Letter-of Credit Rights, pursuant to a document in form
and substance reasonably satisfactory to the Administrative Agent, as may be
reasonably requested by the Administrative Agent at its option.

 

(i)                                     If the aggregate book value of all
Vehicles owned by all such Grantors exceeds $10,000,000, the Borrower shall
promptly notify the Administrative Agent in writing and the Grantors shall take
such actions in respect of the perfection of the Administrative Agent’s security
interest in such Vehicles as may be reasonably requested by the Administrative
Agent (it being understood that having the Administrative Agent’s name added to
the title of such vehicles in the relevant jurisdictions shall be deemed to be
reasonable).

 

Section 5.4                                    Other Actions.  In order to
further ensure the attachment, perfection and priority of, and the ability of
the Administrative Agent to enforce its security interest, each Grantor agrees,
in each case at such Grantor’s own expense, to take the following actions with
respect to the following Collateral:

 

(a)                                 Instruments.  If any Grantor shall at any
time hold or acquire any Instruments (other than in respect of intercompany
loans among Loan Parties, which shall be governed by Section 6.6 of this
Agreement) constituting Collateral and evidencing an amount in excess of
$2,500,000 (or in excess of $5,000,000 for all Instruments held or acquired by
the Grantors), such Grantor shall forthwith endorse, assign and deliver the same
to the Administrative Agent for the benefit of the Secured Parties, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.

 

(b)                                 Investment Property.  If any Grantor shall
at any time hold or acquire any certificated Capital Stock, such Grantor shall,
to the extent such Capital Stock is not an Excluded Asset, forthwith endorse,
assign and deliver the same to the Administrative Agent for the benefit of the
Secured Parties, accompanied by such instruments of transfer or assignment duly
executed in blank as the Administrative Agent may from time to time reasonably
request.  If any Capital Stock, to the extent such Capital Stock is not an
Excluded Asset, now or hereafter acquired by any

 

21

--------------------------------------------------------------------------------



 

Grantor are uncertificated and are issued to such Grantor or its nominee
directly by the issuer thereof, such Grantor shall promptly notify the
Administrative Agent thereof and, unless the Administrative Agent in its sole
discretion in writing advises such Grantor that such Grantor does not need to
take the following actions, then pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, either (i) cause the Issuer
to agree to comply with instructions from the Administrative Agent as to such
securities, without further consent of any Grantor or such nominee, or
(ii) arrange for the Administrative Agent to become the registered owner of the
securities.  The Administrative Agent agrees with each of the Grantors that the
Administrative Agent shall not give any such instructions or directions to any
such Issuer, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing.

 

(c)                                  Deposit Accounts, Securities Accounts and
Commodity Accounts.     Subject to Section 8.10 of the Second Amended and
Restated Credit Agreement and the final sentence of this clause (c), no Grantor
shall maintain any Deposit Account, Securities Account or Commodity Account
(other than, in each case, Excluded Accounts) unless such Deposit Account,
Securities Account or Commodity Account is subject to a Control Agreement or is
otherwise subject to the “control” of the Administrative Agent (as defined in
Section 9-104, 8-106 and 9-106 of the UCC) in favor of the Administrative Agent
for the benefit of the Secured Parties.  The Administrative Agent agrees with
each of the Grantors that the Administrative Agent shall not give any
entitlement orders or instructions or directions to any bank, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor, unless an Event
of Default has occurred and is continuing.

 

ARTICLE VI.
REMEDIAL PROVISIONS

 

Section 6.1                                    Registration in Nominee Name;
Denominations.  If an Event of Default shall occur and be continuing, (a) the
Administrative Agent, on behalf of the Secured Parties, shall have the right (in
its sole and absolute discretion) to hold the Pledged Securities in its own name
as pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of
the applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent, and each Grantor will promptly give to the Administrative
Agent copies of any notices or other communications received by it with respect
to Pledged Securities registered in the name of such Grantor (provided that the
Administrative Agent shall not exercise the foregoing right with respect to an
Event of Default unless it has given the Borrower two Business Days’ prior
written notice (other than with respect to Events of Default under
Section 10(a), Section 10(g), Section 10(h) or Section 10(i) of the Second
Amended and Restated Credit Agreement, with respect to which no such notice
shall be required)) and (b) the Administrative Agent shall have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.

 

Section 6.2                                    Voting Rights; Dividends and
Interest.

 

(a)                                 Unless and until an Event of Default shall
have occurred and be continuing and the Administrative Agent shall have given
the Borrower five (5) Business Days’ prior written notice that the rights of the
Grantors under this Section 6.2 are being suspended:

 

22

--------------------------------------------------------------------------------

 



 

(i)                                     Each Grantor shall be entitled to
exercise any and all voting and/or other consensual rights and powers inuring to
an owner of Pledged Securities or any part thereof for any purpose not in
violation of the terms of this Agreement, the Second Amended and Restated Credit
Agreement and the other Loan Documents.

 

(ii)                                  Each Grantor shall be entitled to receive
and retain any and all dividends, interest, principal and other distributions
paid on or distributed in respect of the Pledged Securities to the extent and
only to the extent that such dividends, interest, principal and other
distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Second Amended and Restated Credit
Agreement, the other Loan Documents and applicable Laws; provided that any
noncash dividends, interest, principal or other distributions, whether resulting
from a subdivision, combination or reclassification of the outstanding equity
interests of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise, shall be and become part of the
Collateral (subject to the limitations in the definition thereof), and, if
received by any Grantor, shall not be commingled by such Grantor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Administrative Agent and the Secured
Parties and shall be forthwith delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement reasonably requested by the
Administrative Agent).

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, after the Administrative Agent shall have
notified the Borrower of the suspension of the rights of the Grantors under
paragraph (a)(ii) of this Section 6.2, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(ii) of this Section 6.2 shall
cease, and all such rights shall thereupon become vested in the Administrative
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions.  All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 6.2 shall be (i) held in trust for
the benefit of the Administrative Agent, (ii) segregated from other property or
funds of such Grantor and (iii) forthwith delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement reasonably
requested by the Administrative Agent).  Any and all money and other property
paid over to or received by the Administrative Agent pursuant to the provisions
of this paragraph (b) shall be retained by the Administrative Agent in an
account to be established by the Administrative Agent upon receipt of such money
or other property and shall be applied in accordance with the provisions of
Section 6.4.  After all Events of Default have been cured or waived, the
Administrative Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(ii) of
this Section 6.2 and that remain in such account.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, after the Administrative Agent shall have
notified the Borrower of the suspension of the rights of the Grantors under
paragraph (a)(i) of this Section 6.2, then all rights of any Grantor to exercise
the voting and consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section 6.2 shall cease, and all such rights shall
thereupon become vested in the Administrative

 

23

--------------------------------------------------------------------------------



 

Agent, which shall have the sole and exclusive right and authority to exercise
such voting and consensual rights and powers; provided that, unless otherwise
directed by the Required Lenders, the Administrative Agent shall have the right
from time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights.  After all Events of Default have
been cured or waived, each Grantor shall have the exclusive right to exercise
the voting and/or consensual rights and powers that such Grantor would otherwise
be entitled to exercise pursuant to the terms of paragraph (a)(i) of this
Section 6.2.

 

(d)                                 Each Grantor hereby authorizes and instructs
each Issuer of any Investment Property pledged by such Grantor hereunder to
(i) comply with any instruction received by it from the Administrative Agent in
writing that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Issuer shall be fully protected in so complying, and (ii) pay any non-cash
dividends or other non-cash payments with respect to the Investment Property
directly to the Administrative Agent and, after such Issuer receives notice from
the Administrative Agent that an Event of Default has occurred, pay any cash
dividends or other payments with respect to the Investment Property directly to
the Administrative Agent.

 

(e)                                  In order to permit the Administrative Agent
to exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive hereunder, each Grantor (i) shall promptly
execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all proxies, dividend payment orders and other instruments
as the Administrative Agent may from time to time reasonably request and
(ii) acknowledges that the Administrative Agent may utilize the power of
attorney set forth herein.

 

Section 6.3                                    Additional Remedies upon Default.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a Secured Party
with respect to the Obligations under the Uniform Commercial Code or other
applicable law and also may (i) require each Grantor to, and each Grantor agrees
that it will at its expense and upon request of the Administrative Agent
forthwith, assemble all or part of the Collateral as directed by the
Administrative Agent and make it available to the Administrative Agent at a
place and time to be designated by the Administrative Agent; (ii) occupy any
premises owned or, to the extent lawful and permitted, leased by any of the
Grantors where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation;
(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Administrative Agent deems appropriate
(iv) exercise any and all rights and remedies of any of the Grantors under or in
connection with the Collateral, or otherwise in respect of the Collateral,
provided that, with respect to any Collateral consisting of Pledged Stock of any
Issuer that is not a Wholly Owned Subsidiary, such exercise shall be subject to
any limitations or prohibitions of any Contractual Obligations among the holders
of such Issuer’s Capital Stock; and (v) subject to the mandatory requirements of
applicable law, consent to the use by any Grantor of any cash

 

24

--------------------------------------------------------------------------------



 

collateral arising in respect of the Collateral on such terms as the
Administrative Agent deems reasonable and/or may sell, assign, lease, license or
otherwise dispose of, or acquire by credit bid on behalf of the Secured Parties,
all or any part of the Collateral securing the Obligations at a public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery at such time or times and at such price or
prices and upon such other terms as the Administrative Agent shall deem
appropriate.  The Administrative Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Administrative Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold.  Each such purchaser
at any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent not prohibited by law) all rights of redemption, stay and appraisal
which such Grantor now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted.

 

(b)                                 The Administrative Agent shall give the
applicable Grantors ten (10) days’ written notice in advance of any public sale
or in advance of the time after which any private sale is to be made (which each
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Administrative
Agent’s intention to make any sale of Collateral.  Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice (if any) of such sale.  At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Administrative Agent may (in its sole and
absolute discretion) determine.  The Administrative Agent shall not be obligated
to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given.  The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice.  At any public or private sale made pursuant to this Agreement, any
Secured Party (including the Administrative Agent, for the ratable benefit of
the Secured Parties) may bid for or purchase, free from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent not prohibited by law), the
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to such Secured Party from any
Grantor as a credit against the purchase price, and such Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Grantor therefor.  Each Grantor hereby
waives, to the extent permitted by law, any claims against the Administrative
Agent or any Secured Party

 

25

--------------------------------------------------------------------------------



 

arising by reason of the fact that the price at which any Collateral may have
been sold at a private sale was less than the price which might have been
obtained at a public sale, even if the Administrative Agent accepts the first
offer received and does not offer such Collateral to more than one offeree.  For
purposes hereof, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Administrative Agent shall be
free to carry out such sale pursuant to such agreement and no Grantor shall be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that, after the Administrative Agent shall have entered
into such an agreement, all Events of Default shall have been remedied and the
Obligations paid in full.  As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court appointed
receiver.  Any sale pursuant to the provisions of this Section 6.3 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

 

Section 6.4                                    Application of Proceeds. 
Pursuant to the exercise by the Administrative Agent of its remedies or in
connection with the acceleration of the Loans and/or the termination of the
Commitments, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds of any collection or
sale of Collateral, including any Collateral consisting of cash, and any
proceeds of the guarantee set forth in Section 2 in payment of the Obligations
in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations
(including interest), pro rata among the Secured Parties according to the
amounts of the Obligations then due and owing and remaining unpaid to the
Secured Parties;

 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Lenders and the Qualified Counterparties in
respect of Specified Hedge Agreements and Specified Cash Management Agreements
according to the amounts of the Obligations then held by each Secured Party
(with any prepayment of Loans being applied, first, to Base Rate Loans and,
second, to Eurocurrency Loans); and

 

Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full, no Letters of Credit shall be outstanding that have not been
cash-collateralized, or that do not have a back stop letter of credit in place,
and the Commitments shall have terminated shall be paid over to the Borrower or
to whomsoever may be lawfully entitled to receive the same.

 

Section 6.5                                    Deficiency.  Each Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Administrative Agent to
collect such deficiency.

 

26

--------------------------------------------------------------------------------



 

Section 6.6                                    Subordination.  (a) Each party
hereto hereby agrees that all Indebtedness owed to any Loan Party from any other
Loan Party shall be evidenced by (i) the Intercompany Subordinated Note,
(ii) any promissory notes among Loan Parties listed on Schedule 2 hereto under
the heading “Pledged Notes” or (iii) such other promissory note that is pledged
and promptly delivered to the Administrative Agent; it being understood and
agreed that in respect of any promissory note delivered pursuant to
Section 6.6(a)(ii) or Section 6.6(a)(iii), each Grantor hereby agrees that the
terms set forth in the Intercompany Subordinated Note in respect of payment
blockage during the continuance of certain Events of Default and subordination
shall apply to such promissory note mutatis mutandis, and each Grantor
acknowledges that it has reviewed such provisions of the Intercompany
Subordinated Note and agrees to their applicability, mutatis mutandis, to each
such promissory note.

 

(b)                                 Without limiting the foregoing, each Grantor
hereby agrees that, upon the occurrence and during the continuance of an Event
of Default, unless otherwise agreed by the Administrative Agent, all
Indebtedness owing by it to any Subsidiary of the Borrower shall be fully
subordinated to the payment in full in cash of such Grantor’s Obligations.

 

Section 6.7                                    Registration Rights.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, (i) if the Loans (with accrued interest
thereon) and all other amounts owing under the Loan Documents have become due
and payable in accordance with the Second Amended and Restated Credit Agreement
and (ii) if the Administrative Agent shall determine to exercise its right to
sell any or all of the Pledged Stock pursuant to Section 6.3, and if in the
opinion of the Administrative Agent it is necessary or advisable to have the
Pledged Stock, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to (x) execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the
Administrative Agent, necessary or advisable to register the Pledged Stock, or
that portion thereof to be sold, under the provisions of the Securities Act,
(y) use its commercially reasonable efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold, and (z) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto.  Each Grantor agrees to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of
Section 11(a) of the Securities Act.

 

(b)                                 Each Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all the
Pledged Stock, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof.  Each Grantor acknowledges and agrees that any such

 

27

--------------------------------------------------------------------------------



 

private sale may result in prices and other terms less favorable than if such
sale were a public sale and, notwithstanding such circumstances, agrees that any
such private sale shall be deemed to have been made in a commercially reasonable
manner.  The Administrative Agent shall be under no obligation to delay a sale
of any of the Pledged Stock for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.

 

(c)                                  Each Grantor agrees to use its commercially
reasonable efforts to do or cause to be done all such other acts as may be
necessary to make such sale or sales of all or any portion of the Pledged Stock
pursuant to this Section 6.7 valid and binding and in compliance with any and
all other applicable Requirements of Law.  Each Grantor further agrees that a
breach of any of the covenants contained in this Section 6.7 will cause
irreparable injury to the Administrative Agent and the Secured Parties, that the
Administrative Agent and the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 6.7 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing under the Second
Amended and Restated Credit Agreement.

 

Section 6.8                                    Grant of Intellectual Property
License.  During the continuance of an Event of Default, for the purpose of
enabling the Administrative Agent to exercise the rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby (a) grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, a nonexclusive license (exercisable without payment of royalty
or other compensation to any Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof, the
right to prosecute and maintain all Intellectual Property included in the
Collateral and the right to sue for past infringement of such Intellectual
Property; and (b) agrees that the Administrative Agent may sell any of such
Grantor’s Inventory directly to any person, including without limitation persons
who have previously purchased the Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Agreement, may sell Inventory which bears any Trademark
included in the Collateral and any Inventory that is covered by any Copyright
included in the Collateral and the Administrative Agent may finish any work in
process and affix any Trademark included in the Collateral and sell such
Inventory as provided herein.

 

Section 6.9                                    Additional Credit-Bidding Rights
of the Administrative Agent.  For the avoidance of doubt, each of the Grantors
and, by their acceptance of the terms hereof, each of the Secured Parties,
agrees that the Administrative Agent shall have the right to “credit bid” the
allowed amount of the Obligations during any sale of any of the Loan Parties’
assets pledged as Collateral, including without limitation, sales occurring
pursuant to section 363 of the Bankruptcy Code or included as part of any plan
subject to confirmation under section 1129(b)(2)(A)(iii) of the Bankruptcy Code.

 

28

--------------------------------------------------------------------------------



 

ARTICLE VII.
THE ADMINISTRATIVE AGENT

 

Section 7.1                                    Administrative Agent’s
Appointment as Attorney-in-Fact, etc..

 

(a)                                 Each Grantor hereby irrevocably constitutes
and appoints the Administrative Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Administrative Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:

 

(i)                                     in the name of such Grantor or its own
name, or otherwise, take possession of and indorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Receivable or with respect to any other Collateral and file any claim
or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any Receivable or with respect to
any other Collateral whenever payable;

 

(ii)                                  in the case of any Intellectual Property,
execute and deliver, and record  or have recorded, any and all agreements,
instruments, financing statements, documents and papers as the Administrative
Agent may request (A) to evidence the Administrative Agent’s and the Secured
Parties’ security interest in such Intellectual Property, and (B) to perfect
such security interest;

 

(iii)                               pay or discharge taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;

 

(iv)                              execute, in connection with the exercise of
any right or remedy provided for in Section 6.3 or 6.7, any indorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral; and

 

(v)                                 (1)  direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (2) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral;
(3) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action

 

29

--------------------------------------------------------------------------------



 

or proceeding and, in connection therewith, give such discharges or releases as
the Administrative Agent may deem appropriate; (7) assign any Intellectual
Property, throughout the world for such term or terms, on such conditions, and
in such manner, as the Administrative Agent shall in its sole discretion
determine; and (8) generally, sell, transfer, pledge and make any agreement with
respect to, or consent to any use of cash collateral arising in respect of or
otherwise deal with, any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a)  (other than any rights set
forth in clause (ii) of Section 7.1(a)) unless an Event of Default shall have
occurred and be continuing.

 

(b)                                 After an Event of Default shall have
occurred and be continuing, if any Grantor fails to perform or comply with any
of its agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

(c)                                  The expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section 7.1,
together with interest thereon at a rate per annum equal to the then applicable
rate per annum at which interest would then be payable on any category of past
due Revolving Credit Loans that are Base Rate Loans under the Second Amended and
Restated Credit Agreement, from the date of payment by the Administrative Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to the Administrative Agent on demand.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.  Each Secured
Party, by its authorization of the Administrative Agent’s entering into this
Agreement, consents to the exercise by the Administrative Agent of any power,
right or remedy provided for herein.  All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

Section 7.2                                    Duty of Administrative Agent. 
The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under
Section 9-207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Administrative Agent deals with similar property for its own
account.  The Administrative Agent, any Secured Party and each of their
respective officers, directors, employees or agents shall not be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof
unless with respect to a Person, such failure constitutes bad faith, gross
negligence, willful misconduct or fraud of such Person as determined in a final
non-

 

30

--------------------------------------------------------------------------------



 

appealable judgment by a court of competent jurisdiction.  The powers conferred
on the Administrative Agent and the Secured Parties hereunder are solely to
protect the Administrative Agent’s and the Secured Parties’ interests in the
Collateral and shall not impose any duty upon the Administrative Agent or any
Secured Party to exercise any such powers.  The Administrative Agent and the
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their (or their officers,
directors, employees or agents’) own bad faith, gross negligence or willful
misconduct as determined in a final non-appealable judgment by a court of
competent jurisdiction.

 

Section 7.3                                    Financing Statements.  Pursuant
to any applicable law, each Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement.  Each Grantor authorizes the Administrative Agent to use the
collateral description “all assets” or “all personal property” or “all assets of
the Debtor, whether now existing or hereinafter arising” or words of similar
effect in any such financing statements.

 

Section 7.4                                    Authority of Administrative
Agent.

 

(a)                                 Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Second Amended and Restated Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority. Only the Administrative Agent may, and
may only exercise the remedies provided for herein, as permitted under or
required by Section 10 of the Second Amended and Restated Credit Agreement.

 

(b)                                 Anything contained in any of the Loan
Documents to the contrary notwithstanding, the Borrower, the Agents and each
Secured Party hereby agree that (a) no Lender shall have any right individually
to realize upon any of the Collateral or to enforce the Guarantee set forth in
this Agreement, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Administrative
Agent, on behalf of the Secured Parties in accordance with the terms of the
Second Amended and Restated Credit Agreement and the Security Documents, and
(b) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the
Administrative Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and

 

31

--------------------------------------------------------------------------------



 

making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition; provided, however, that
the foregoing shall not prohibit (i) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(ii) any Lender from exercising setoff rights in accordance with Section 12.7 of
the Second Amended and Restated Credit Agreement  (subject to the pro rata
sharing provisions set forth therein) or (iii) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under the Bankruptcy Code; and provided
further that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 10 of the Second Amended and Restated Credit Agreement and (y) in
addition to the matters set forth in clauses (ii) and (iii) of the preceding
proviso and subject to the pro rata sharing provisions set forth herein, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

ARTICLE VIII.
MISCELLANEOUS

 

Section 8.1                                    Amendments in Writing.  None of
the terms or provisions of this Agreement may be waived, amended, supplemented
or otherwise modified except in accordance with Sections 8.6 and 12.1 of the
Second Amended and Restated Credit Agreement.

 

Section 8.2                                    Notices.  All notices, requests
and demands to or upon the Administrative Agent or any Grantor hereunder shall
be effected in the manner provided for in Section 12.2 of the Second Amended and
Restated Credit Agreement; provided that any such notice, request or demand to
or upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.

 

Section 8.3                                    No Waiver by Course of Conduct;
Cumulative Remedies.  Neither the Administrative Agent nor any Secured Party
shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default.  No
failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by the Administrative Agent or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such Secured Party would otherwise have
on any future occasion.  The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

 

Section 8.4                                    Enforcement Expenses;
Indemnification.  (a) Subject to the limitations set forth in Section 12.5 of
the Second Amended and Restated Credit Agreement, each Guarantor

 

32

--------------------------------------------------------------------------------

 



 

agrees to pay or reimburse each Secured Party and the Administrative Agent for
all its costs and expenses incurred in collecting against such Guarantor under
the guarantee contained in Section 2 or otherwise enforcing or preserving any
rights under this Agreement and the other Loan Documents to which such Guarantor
is a party, including, without limitation, the fees and disbursements of counsel
to the Administrative Agent.

 

(b)                                 Each Guarantor agrees to pay, and to save
the Administrative Agent harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement to the extent the Borrower would be required to do so pursuant to
Section 12.5 of the Second Amended and Restated Credit Agreement.

 

(c)                                  Each Guarantor agrees to pay, and to save
the Administrative Agent and the Secured Parties harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 12.5 of the Second Amended and Restated Credit Agreement.

 

(d)                                 The agreements in this Section 8.4 shall
survive repayment of the Obligations and all other amounts payable under the
Second Amended and Restated Credit Agreement and the other Loan Documents.

 

Section 8.5                                    Successors and Assigns.  This
Agreement shall be binding upon the successors and permitted assigns of each
Grantor and shall inure to the benefit of the Administrative Agent and the
Secured Parties and their successors and permitted assigns; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent
except pursuant to a transaction expressly permitted under the terms of the
Credit Agreement.

 

Section 8.6                                    Set-Off.  Subject to
Section 12.21 of the Second Amended and Restated Credit Agreement, in addition
to any rights and remedies of the Secured Parties provided by law, each Secured
Party shall have the right, without prior notice to such Grantor or any other
Grantor, any such notice being expressly waived by each Grantor to the extent
permitted by applicable law, after the occurrence and during the continuance of
an Event of Default upon any amount becoming due and payable by the Borrower and
each Grantor hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final but not
including any deposits in Excluded Accounts), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party or any branch or agency thereof to or for the credit
or the account of such Grantor, as the case may be.  Each Secured Party agrees
promptly to notify Parent and the Administrative Agent after any such set-off
and application made by such Secured Party, provided that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of the Administrative Agent and each Secured Party under this Section 8.6

 

33

--------------------------------------------------------------------------------



 

are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which the Administrative Agent or such Secured Party
may have.

 

Section 8.7                                    Counterparts.  This Agreement may
be executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy or other electronic transmission),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.

 

Section 8.8                                    Severability.  Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 8.9                                    Section Headings.  The
Section headings used in this Agreement are for convenience of reference only
and are not to affect the construction hereof or be taken into consideration in
the interpretation hereof.

 

Section 8.10                             Integration.  This Agreement and the
other Loan Documents represent the agreement of the Grantors, the Administrative
Agent and the Secured Parties with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent or any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.  Notwithstanding the foregoing, those certain provisions set
forth in that certain engagement letter among Parent, Borrower, Wells Fargo
Securities, LLC and Wells Fargo Bank, National Association dated as of March 25,
2019 that expressly survive the termination of such engagement letter and the
entering into of definitive financing documentation shall survive the entering
into of this Agreement and the other Loan Documents.  In the event of any
conflict between the terms of this Agreement and the provisions of the Second
Amended and Restated Credit Agreement, the provisions of the Second Amended and
Restated Credit Agreement shall control.

 

Section 8.11                             GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

Section 8.12                             WAIVER OF JURY TRIAL.  EACH GRANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

Section 8.13                             Credit Agreement Provisions.  Each of
the Agents, the Secured Parties and each Grantor hereby agrees that
Section 12.13 (Submission to Jurisdiction; Waivers), Section 12.14
(Acknowledgements) and Section 12.16 (Release of Collateral and Guarantee
Obligations) of the Second Amended and Restated Credit Agreement shall be
applicable to this Agreement mutatis mutandis, and each of such parties
acknowledges that it has reviewed such provisions and agrees to their
applicability, mutatis mutandis, hereto.

 

34

--------------------------------------------------------------------------------



 

Section 8.14                             Additional Guarantors and Grantors. 
Each Subsidiary of Parent that is required to become a party to this Agreement
pursuant to Section 8.6 of the Second Amended and Restated Credit Agreement
shall become a Guarantor and a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement
substantially in the form of Annex I hereto.

 

Section 8.15                             Effect of Amendment and Restatement. On
the Closing Date, the Existing Guarantee and Collateral Agreement shall be
amended and restated in its entirety by this Agreement, and the Existing
Guarantee and Collateral Agreement shall thereafter be of no further force and
effect and shall be deemed replaced and superseded in all respects by this
Agreement.  The parties hereto acknowledge and agree that (1) this Agreement and
the other Loan Documents, whether executed and delivered in connection herewith
or otherwise, do not constitute a novation or termination of the “Obligations”
under the Existing Guarantee and Collateral Agreement or the other Loan
Documents as in effect prior to the Closing Date and which remain outstanding as
of the Closing Date, other than in respect of any guarantee of any Excluded Swap
Obligation, (2) the “Obligations” under the Existing Guarantee and Collateral
Agreement and the other Loan Documents are in all respects continuing (as
amended and restated hereby and which are in all respects hereafter subject to
the terms herein) and (3) the Liens and security interests as granted under the
applicable Loan Documents securing payment of such “Obligations” are in all
respects continuing and in full force and effect and are reaffirmed hereby.

 

[Signature pages follow.]

 

35

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

SIX FLAGS ENTERTAINMENT CORPORATION,

 

as Parent

 

 

 

By:

/s/ Mary A. Roma

 

Name: Mary A. Roma

 

Title:   Assistant Vice President and Assistant Secretary

 

 

 

 

 

SIX FLAGS OPERATIONS INC.,

 

as Holdings

 

 

 

 

 

By:

/s/ Mary A. Roma

 

Name: Mary A. Roma

 

Title:   Assistant Vice President and Assistant Secretary

 

 

 

 

 

SIX FLAGS THEME PARKS INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ Mary A. Roma

 

Name: Mary A. Roma

 

Title:   Assistant Vice President and Assistant Secretary

 

 

Signature Page to Second Amended and Restated Guarantee and Collateral Agreement
(Six Flags)

 

--------------------------------------------------------------------------------



 

 

FIESTA TEXAS, INC.

 

FUNTIME, INC.

 

FUNTIME PARKS, INC.

 

GREAT AMERICA LLC

 

GREAT ESCAPE HOLDING INC.

 

HURRICANE HARBOR GP LLC

 

HURRICANE HARBOR LP LLC

 

MAGIC MOUNTAIN LLC

 

PARK MANAGEMENT CORP.

 

PREMIER INTERNATIONAL HOLDINGS INC.

 

PREMIER PARKS HOLDINGS INC.

 

SIX FLAGS AMERICA INC.

 

RIVERSIDE PARK ENTERPRISES, INC.

 

SIX FLAGS AMERICA PROPERTY CORPORATION

 

SIX FLAGS GREAT ADVENTURE LLC

 

SIX FLAGS INTERNATIONAL DEVELOPMENT CO.

 

SIX FLAGS SERVICES, INC.

 

SIX FLAGS SERVICES OF ILLINOIS, INC.

 

SIX FLAGS ST. LOUIS LLC

 

SOUTH STREET HOLDINGS LLC

 

STUART AMUSEMENT COMPANY

 

SF GREAT AMERICA HOLDING LLC

 

SIX FLAGS CONCORD LLC

 

SIX FLAGS DARIEN LLC

 

SIX FLAGS DARIEN SEASONAL LLC

 

SIX FLAGS SPLASHTOWN LLC

 

SIX FLAGS FRONTIER LLC

 

SIX FLAGS WW BAY LLC

 

SIX FLAGS PHOENIX LLC

 

HWP DEVELOPMENT LLC

 

HWP DEVELOPMENT HOLDINGS LLC

 

SIX FLAGS MW LLC

 

 

 

By:

/s/ Mary A. Roma

 

Name: Mary A. Roma

 

Title:   Assistant Vice President and Assistant Secretary

 

 

 

HWP DEVELOPMENT LLC

 

 

 

By:

/s/ Mary A. Roma

 

Name: Mary A. Roma

 

Title:   Assistant Vice President and Assistant Secretary

 

 

Signature Page to Second Amended and Restated Guarantee and Collateral Agreement
(Six Flags)

 

--------------------------------------------------------------------------------



 

 

HURRICANE HARBOR LP

 

 

 

By: Hurricane Harbor GP LLC,

 

its General Partner

 

 

 

By:

/s/ Mary A. Roma

 

Name: Mary A. Roma

 

Title:   Assistant Vice President and Assistant Secretary

 

 

 

 

 

SIX FLAGS AMERICA LP

 

 

 

By: Funtime, Inc.,

 

its General Partner

 

 

 

By:

/s/ Mary A. Roma

 

Name: Mary A. Roma

 

Title:   Assistant Vice President and Assistant Secretary

 

 

 

SIX FLAGS GREAT ESCAPE LP

 

GREAT ESCAPE THEME PARK L.P.

 

GREAT ESCAPE RIDES L.P.

 

 

 

By: Great Escape Holdings Inc.,

 

their General Partner

 

 

 

By:

/s/ Mary A. Roma

 

Name: Mary A. Roma

 

Title:   Assistant Vice President and Assistant Secretary

 

38

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

/s/ Kyle R. Holtz

 

Name: Kyle R. Holtz

 

Title:   Director

 

 

Signature Page to Second Amended and Restated Guarantee and Collateral Agreement
(Six Flags)

 

--------------------------------------------------------------------------------

 